             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
    v.                                )      Case No. 19-00293-CR-W-HFS
LEDARIEL S. JACKSON                    )
                                       )
                                       )
                                       )
Defendant.                             )

                                       ORDER

      At a Change of Plea Hearing held on November 3, 2020, before Magistrate

Judge Lajuana M. Counts, defendant entered a plea of guilty pursuant to

Fed.R.Crim.P. 11(c)(1)(A) and (B) to Count Two of the Indictment charging

defendant with a violation of Title 18, United States Code, Section 924(c), that is,

possession of a firearm in furtherance of a drug trafficking offense.

      In a Report and Recommendation dated November 3, 2020 (Doc. 27), Judge

Counts determined that the guilty plea was knowledgeable and voluntary and that

the offense charged was supported by an independent basis in fact containing each

of the essential elements of such offense.



        Case 4:19-cr-00293-HFS Document 31 Filed 11/19/20 Page 1 of 2
      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 27) and ACCEPT defendant’s guilty

plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




                                             s/ HOWARD F. SACHS_
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: November 19, 2020
Kansas City, Missouri




        Case 4:19-cr-00293-HFS Document 31 Filed 11/19/20 Page 2 of 2
